DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Application Number 17/049,060 filed on 10/20/2020.
Claims 2-3 have been cancelled.
Claim 6 has been amended and is hereby entered.
Claims 1 and 4-6 are currently pending and have been examined. 
This action is made FINAL in response to the “Amendment” and “Remarks” filed on 07/14/2022.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 21, 2022 and May 6, 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Examiner Note: 
Considering FIG. 2 of Yamazaki (JP 2007196809 A), the examiner is interpreting vehicle 52 to be the subsequent vehicle and vehicle 51 to be the head vehicle in this case.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (JP 2007196809 A) in view of Hashimoto (JP 2000113400 A).

Regarding Claim 1:
Yamazaki teaches:
A platooning system that causes vehicles to platoon, the platooning system comprising: a vehicle control system installed in each of the vehicles,, (“A platooning travel control device comprising platooning traveling control means for controlling the vehicle to automatically travel in the platooning traveling control means” (Yamazaki: Description – 3rd paragraph))
the vehicles including a manually-driven head vehicle and at least one subsequent vehicle,, (“the driver's own vehicle that can be driven manually by the driver” (Yamazaki: Description – 3rd paragraph) Examiner Note: The examiner is interpreting the driver’s own vehicle to be the head vehicle in this case.)
wherein the vehicle control system is configured to control the at least one subsequent vehicle such that the at least one subsequent vehicle follows the head vehicle or another subsequent vehicle, (“control of the automatic driving control device of the vehicle 52 that travels behind the vehicle 51” (Yamazaki: Description – 51st paragraph, FIG. 5))
the vehicle control system includes, (“Each vehicle is controlled as described above by the automatic driving control device of each vehicle” (Yamazaki: Description – 75th paragraph))
a plurality of actuators configured to adjust a behavior of the head vehicle,, (“a steering actuator 14 that applies a steering force to the steering wheel 15” (Yamazaki: Description – 12th paragraph, FIG. 1))
and a controller configured to control the head vehicle, and the controller of the head vehicle is configured to, (“an automatic driving controller that checks whether driving operation by a driver is proper and then completely cancels automatic driving after the automatic driving is changed to driving by manual operation.” (Yamazaki: Abstract – lines 1-3))
physically notify a driver of the head vehicle, (“When the driver cancels the automatic driving and the operation mode by manual operation is selected, the ECU 10 controls the actuator 14 to apply a steering force to the steering wheel 15, and the driver can feel a feeling of steering.” (Yamazaki: Description – 25th paragraph, FIG. 1))
by operating at least one of the actuators of the head vehicle, (“controls the actuator 14” (Yamazaki: Description – 14th paragraph, FIG. 1))
the controller of the head vehicle is configured to cause, (“an automatic driving controller that checks” (Yamazaki: Abstract – line 1))
to occur in the head vehicle in a simulated manner via the at least one of the actuators of the head vehicle., (“An actuator 23 is further provided. In the automatic driving control device of the present embodiment, when the vehicle is in the automatic driving mode, the amount of depression of the brake pedal 24 is not simulated by the actuator 23 in accordance with the driving of the brake 31. Wire technology is used. That is, when the vehicle is in the automatic driving mode, the signal of the depression amount detection sensor 25 is not used in the ECU 10, and no signal is input from the ECU 10 to the actuator 23. The actuator 23, the brake pedal 24, The depressing amount detection sensor 25 is in a state of being separated from the ECU 10. When the driver cancels the automatic operation and the operation mode by manual operation is selected, the ECU 10 controls the actuator 23 to apply a depression force to the brake pedal 24, and the driver can feel a feeling of operation. . In the operation mode by manual operation, a signal from the depression amount detection sensor 25 that detects the depression amount of the brake pedal 24 is input to the ECU 10 and reflected in the state of the brake 31 and the transmission 30.” (Yamazaki: Description – 23rd-25th paragraphs, FIG. 1) Examiner Note: The examiner is interpreting the simulation to occur in the host vehicle. Furthermore, the presence of several different actuators (14, 17, 20, 23, etc.) further emphasizes the simulation of a specific driving situation in the host vehicle as mentioned in different paragraphs including paragraphs 14, 17, 20, and 25, among others.)
Yamazaki does not teach but Hashimoto teaches:
through wireless communication between the vehicles,, (“wireless communication between vehicles (for communication between vehicles)” (Hashimoto: Description – 33rd paragraph))
a sensor configured to detect a state of each vehicle,, (“The leading vehicle has a detecting means 128 and a transmitting means 53 for transmitting the detected state information to the leading vehicle, and the leading vehicle has a receiving means 53 for receiving status information from the following vehicle and at least one succeeding vehicle.” (Hashimoto: Description – 9th paragraph))
of a state of the at least one subsequent vehicle, (“a state of the following vehicle” (Hashimoto: Description – 9th paragraph))
when a state signal including information that indicates the state of the at least one subsequent vehicle is received, (“transmitting the detected state information to the leading vehicle, and the leading vehicle has a receiving means 53 for receiving status information from the following vehicle and at least one succeeding vehicle.” (Hashimoto: Description – 9th paragraph))
through the wireless communication,, (“wireless communication between vehicles (for communication between vehicles)” (Hashimoto: Description – 33rd paragraph))
wherein the state signal includes information that indicates an anomaly that has occurred in the at least one subsequent vehicle, and, (“The present invention relates to an automatic following system in which a following vehicle 102 (or 103) is automatically followed by a leading vehicle 101 driven by a driver, wherein the following vehicle detects a state of the following vehicle. Detecting means 128 And transmitting means 53 for transmitting the detected state information to the leading vehicle. The leading vehicle has a receiving means 53 for receiving state information from the following vehicle, and at least one following vehicle has an abnormality. When status information indicating that a status has occurred is included, notification means # 81 for notifying the abnormality information.” (Hashimoto: Description – 9th paragraph))
the anomaly that has occurred in the at least one subsequent vehicle, (“an abnormal state has occurred in at least one subsequent vehicle” (Hashimoto: Description – 11th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Yamazaki with these above aforementioned teachings from Hashimoto in order to create a safe and effective convoy traveling system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Yamazaki’s automatic driving controller with Hashimoto’s automatic tracking travel system since “it is assumed that the following vehicle can always follow the leading vehicle, and it is necessary to avoid collision between the leading vehicle and the following vehicle or to avoid the following vehicle. Care is taken to avoid rear-end collisions. However, no consideration is given to follow-up running control when an abnormality occurs in any one of the following vehicles.” (Hashimoto: Description – 5th-6th paragraphs) Combining both Yamazaki and Hashimoto would therefore create a safe convoy system “that enables appropriate processing to be performed in response to an abnormality occurring in a following vehicle.” (Hashimoto: Description – 7th paragraph)
Regarding Claim 4:
Yamazaki in view of Hashimoto, as shown in the rejection above, discloses the limitations of claim 1. Yamazaki further teaches:
The platooning system according to claim 1, wherein the controller of the head vehicle is configured to, (“an automatic driving controller that checks” (Yamazaki: Abstract – line 1))
[…] physically notify, via the at least one of the actuators of the head vehicle, the driver of the head vehicle […], (“When the driver cancels the automatic driving and the operation mode by manual operation is selected, the ECU 10 controls the actuator 14 to apply a steering force to the steering wheel 15, and the driver can feel a feeling of steering.” (Yamazaki: Description – 25th paragraph, FIG. 1))
Yamazaki does not teach but Hashimoto teaches:
[…] of a section of the at least one subsequent vehicle where the anomaly has occurred., (“according to the present invention, the leading vehicle notification means informs the driver or the like of abnormality information of the succeeding vehicle, so that the leading vehicle itself or the driver of the leading vehicle is provided. Can recognize the occurrence of an abnormality” (Hashimoto: Description – 139th paragraph) Examiner Note: The examiner is interpreting the driver to be notified of the section where the abnormality occurred in the following vehicle based on the detecting means.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Yamazaki with these above aforementioned teachings from Hashimoto in order to create a safe and effective convoy traveling system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Yamazaki’s automatic driving controller with Hashimoto’s automatic tracking travel system since “it is assumed that the following vehicle can always follow the leading vehicle, and it is necessary to avoid collision between the leading vehicle and the following vehicle or to avoid the following vehicle. Care is taken to avoid rear-end collisions. However, no consideration is given to follow-up running control when an abnormality occurs in any one of the following vehicles.” (Hashimoto: Description – 5th-6th paragraphs) Combining both Yamazaki and Hashimoto would therefore create a safe convoy system “that enables appropriate processing to be performed in response to an abnormality occurring in a following vehicle.” (Hashimoto: Description – 7th paragraph)
Regarding Claim 5:
Yamazaki in view of Hashimoto, as shown in the rejection above, discloses the limitations of claim 1. Yamazaki further teaches:
The platooning system according to claim 1, wherein the controller of the head vehicle uses, (“an automatic driving controller that checks” (Yamazaki: Abstract – line 1))
[…] thereby limiting an operation of an entirety of a platoon., (“A platooning travel control device comprising platooning traveling control means for controlling the vehicle to automatically travel in the platooning traveling control means, wherein the platooning traveling control means cancels the platooning by the driver while the host vehicle is traveling in platooning. When the operation is detected, the steering control by the steering control means is canceled to allow the driver to manually operate the steering and the manual operation.” (Yamazaki: Description – 3rd paragraph))
Yamazaki does not teach but Hashimoto teaches:
[…] the information, included in the state signal, indicating the anomaly that has occurred in the at least one subsequent vehicle […], (“The present invention relates to an automatic following system in which a following vehicle 102 (or 103) is automatically followed by a leading vehicle 101 driven by a driver, wherein the following vehicle detects a state of the following vehicle. Detecting means 128 And transmitting means 53 for transmitting the detected state information to the leading vehicle. The leading vehicle has a receiving means 53 for receiving state information from the following vehicle, and at least one following vehicle has an abnormality. When status information indicating that a status has occurred is included, notification means # 81 for notifying the abnormality information.” (Hashimoto: Description – 9th paragraph))
[…] to coordinate with the at least one subsequent vehicle through the wireless communication, […], (“wireless communication between vehicles (for communication between vehicles)” (Hashimoto: Description – 33rd paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Yamazaki with these above aforementioned teachings from Hashimoto in order to create a safe and effective convoy traveling system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Yamazaki’s automatic driving controller with Hashimoto’s automatic tracking travel system since “it is assumed that the following vehicle can always follow the leading vehicle, and it is necessary to avoid collision between the leading vehicle and the following vehicle or to avoid the following vehicle. Care is taken to avoid rear-end collisions. However, no consideration is given to follow-up running control when an abnormality occurs in any one of the following vehicles.” (Hashimoto: Description – 5th-6th paragraphs) Combining both Yamazaki and Hashimoto would therefore create a safe convoy system “that enables appropriate processing to be performed in response to an abnormality occurring in a following vehicle.” (Hashimoto: Description – 7th paragraph)
Regarding Claim 6:
Yamazaki teaches:
A platooning system that causes vehicles to platoon, the platooning system comprising: a vehicle control system installed in each of the vehicles,, (“A platooning travel control device comprising platooning traveling control means for controlling the vehicle to automatically travel in the platooning traveling control means” (Yamazaki: Description – 3rd paragraph))
the vehicles including a manually-driven head vehicle and at least one subsequent vehicle,, (“the driver's own vehicle that can be driven manually by the driver” (Yamazaki: Description – 3rd paragraph) Examiner Note: The examiner is interpreting the driver’s own vehicle to be the head vehicle in this case.)
wherein the vehicle control system is configured to control the at least one subsequent vehicle such that the at least one subsequent vehicle follows the head vehicle or another subsequent vehicle, (“control of the automatic driving control device of the vehicle 52 that travels behind the vehicle 51” (Yamazaki: Description – 51st paragraph, FIG. 5))
the vehicle control system includes, (“Each vehicle is controlled as described above by the automatic driving control device of each vehicle” (Yamazaki: Description – 75th paragraph))
a plurality of actuators configured to adjust a behavior of the head vehicle,, (“a steering actuator 14 that applies a steering force to the steering wheel 15” (Yamazaki: Description – 12th paragraph, FIG. 1))
and a controller configured to control the head vehicle, and the controller of the head vehicle is configured to, (“an automatic driving controller that checks whether driving operation by a driver is proper and then completely cancels automatic driving after the automatic driving is changed to driving by manual operation.” (Yamazaki: Abstract – lines 1-3))
physically notify a driver of the head vehicle, (“When the driver cancels the automatic driving and the operation mode by manual operation is selected, the ECU 10 controls the actuator 14 to apply a steering force to the steering wheel 15, and the driver can feel a feeling of steering.” (Yamazaki: Description – 25th paragraph, FIG. 1))
by operating at least one of the actuators of the head vehicle, (“controls the actuator 14” (Yamazaki: Description – 14th paragraph, FIG. 1))
the controller of the head vehicle controls a throttle actuator of the plurality of actuators of the head vehicle to vibrate an accelerator pedal of the head vehicle, or in response to the state signal of the at least one subsequent vehicle indicating an anomaly in at least one of (i) a tire of the at least one subsequent vehicle or (ii) a steering device of at least one subsequent vehicle, the controller of the head vehicle controls a steering actuator of the plurality of actuators of the head vehicle, or in response to the state signal of the at least one subsequent vehicle indicating an impact to the at least one subsequent vehicle, the controller of the head vehicle controls a brake actuator of the plurality of actuators of the head vehicle and a suspension actuator of the plurality of actuators of the head vehicle, or in response to the state signal of the at least one subsequent vehicle indicating an anomaly in a chassis of the at least one subsequent vehicle, the controller of the head vehicle controls the suspension actuator of the plurality of actuators of the head vehicle to vibrate a chassis of the head vehicle., (“In the automatic driving control device of the present embodiment, when the vehicle is in the automatic driving mode, the depression amount of the accelerator pedal 18 is simulated by the actuator 17 according to the throttle opening of the engine (motor) 29” (Yamazaki: Description – 16th paragraph, FIG. 1))
Yamazaki does not teach but Hashimoto teaches:
through wireless communication between the vehicles,, (“wireless communication between vehicles (for communication between vehicles)” (Hashimoto: Description – 33rd paragraph))
a sensor configured to detect a state of each vehicle,, (“The leading vehicle has a detecting means 128 and a transmitting means 53 for transmitting the detected state information to the leading vehicle, and the leading vehicle has a receiving means 53 for receiving status information from the following vehicle and at least one succeeding vehicle.” (Hashimoto: Description – 9th paragraph))
of a state of the at least one subsequent vehicle, (“a state of the following vehicle” (Hashimoto: Description – 9th paragraph))
when a state signal including information that indicates the state of the at least one subsequent vehicle is received, (“transmitting the detected state information to the leading vehicle, and the leading vehicle has a receiving means 53 for receiving status information from the following vehicle and at least one succeeding vehicle.” (Hashimoto: Description – 9th paragraph))
through the wireless communication,, (“wireless communication between vehicles (for communication between vehicles)” (Hashimoto: Description – 33rd paragraph))
wherein in response to the state signal of the at least one subsequent vehicle indicating an anomaly in an engine of the at least one subsequent vehicle,, (“The present invention relates to an automatic following system in which a following vehicle 102 (or 103) is automatically followed by a leading vehicle 101 driven by a driver, wherein the following vehicle detects a state of the following vehicle. Detecting means 128 And transmitting means 53 for transmitting the detected state information to the leading vehicle. The leading vehicle has a receiving means 53 for receiving state information from the following vehicle, and at least one following vehicle has an abnormality. When status information indicating that a status has occurred is included, notification means # 81 for notifying the abnormality information.” (Hashimoto: Description – 9th paragraph) Examiner Note: The examiner is interpreting the anomaly information to be related to the engine of the following vehicle in this case.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Yamazaki with these above aforementioned teachings from Hashimoto in order to create a safe and effective convoy traveling system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Yamazaki’s automatic driving controller with Hashimoto’s automatic tracking travel system since “it is assumed that the following vehicle can always follow the leading vehicle, and it is necessary to avoid collision between the leading vehicle and the following vehicle or to avoid the following vehicle. Care is taken to avoid rear-end collisions. However, no consideration is given to follow-up running control when an abnormality occurs in any one of the following vehicles.” (Hashimoto: Description – 5th-6th paragraphs) Combining both Yamazaki and Hashimoto would therefore create a safe convoy system “that enables appropriate processing to be performed in response to an abnormality occurring in a following vehicle.” (Hashimoto: Description – 7th paragraph)

Response to Arguments

Applicant’s arguments filed on July 14th, 2022 with regard to the 35 U.S.C. 103 rejection have been fully considered but are not persuasive.
With regard to the 35 U.S.C. 103 rejection, the newly added limitations are taught in either Hashimoto or Yamazaki as has been set forth above, contrary to the Applicant’s assertions. Therefore, the Applicant’s amendments and arguments are insufficient to overcome these prior art rejections.
More particularly, Hashimoto mentions “The present invention relates to an automatic following system in which a following vehicle 102 (or 103) is automatically followed by a leading vehicle 101 driven by a driver, wherein the following vehicle detects a state of the following vehicle. Detecting means 128 And transmitting means 53 for transmitting the detected state information to the leading vehicle. The leading vehicle has a receiving means 53 for receiving state information from the following vehicle, and at least one following vehicle has an abnormality. When status information indicating that a status has occurred is included, notification means # 81 for notifying the abnormality information” (Hashimoto: Description – 9th paragraph), therefore addressing the Applicant’s limitation of “wherein the state signal includes information that indicates an anomaly that has occurred in the at least one subsequent vehicle, and” as set forth in claim 1. Furthermore, Hashimoto states “an abnormal state has occurred in at least one subsequent vehicle” (Hashimoto: Description – 11th paragraph), therefore addressing the Applicant’s limitation of “the anomaly that has occurred in the at least one subsequent vehicle” as set forth in claim 1. Finally, Hashimoto mentions “The present invention relates to an automatic following system in which a following vehicle 102 (or 103) is automatically followed by a leading vehicle 101 driven by a driver, wherein the following vehicle detects a state of the following vehicle. Detecting means 128 And transmitting means 53 for transmitting the detected state information to the leading vehicle. The leading vehicle has a receiving means 53 for receiving state information from the following vehicle, and at least one following vehicle has an abnormality. When status information indicating that a status has occurred is included, notification means # 81 for notifying the abnormality information.” (Hashimoto: Description – 9th paragraph) Consequently, the anomaly information is interpreted to be related to the engine of the following vehicle in this case. As a result, Hashimoto addresses the Applicant’s limitation of “wherein in response to the state signal of the at least one subsequent vehicle indicating an anomaly in an engine of the at least one subsequent vehicle” as set forth in claim 6.
Moreover, Yamazaki mentions “an automatic driving controller that checks” (Yamazaki: Abstract – line 1), therefore addressing the Applicant’s limitation of “the controller of the head vehicle is configured to cause” as set forth in claim 1. Furthermore, Yamazaki states “An actuator 23 is further provided. In the automatic driving control device of the present embodiment, when the vehicle is in the automatic driving mode, the amount of depression of the brake pedal 24 is not simulated by the actuator 23 in accordance with the driving of the brake 31. Wire technology is used. That is, when the vehicle is in the automatic driving mode, the signal of the depression amount detection sensor 25 is not used in the ECU 10, and no signal is input from the ECU 10 to the actuator 23. The actuator 23, the brake pedal 24, The depressing amount detection sensor 25 is in a state of being separated from the ECU 10. When the driver cancels the automatic operation and the operation mode by manual operation is selected, the ECU 10 controls the actuator 23 to apply a depression force to the brake pedal 24, and the driver can feel a feeling of operation. . In the operation mode by manual operation, a signal from the depression amount detection sensor 25 that detects the depression amount of the brake pedal 24 is input to the ECU 10 and reflected in the state of the brake 31 and the transmission 30.” (Yamazaki: Description – 23rd-25th paragraphs, FIG. 1) Consequently, the simulation is interpreted to occur in the host vehicle. Furthermore, the presence of several different actuators (14, 17, 20, 23, etc.) further emphasizes the simulation of a specific driving situation in the host vehicle as mentioned in different paragraphs including paragraphs 14, 17, 20, and 25, among others. As a result, Hashimoto addresses the Applicant’s limitation of “to occur in the head vehicle in a simulated manner via the at least one of the actuators of the head vehicle” as set forth in claim 1. Finally, Yamazaki mentions “In the automatic driving control device of the present embodiment, when the vehicle is in the automatic driving mode, the depression amount of the accelerator pedal 18 is simulated by the actuator 17 according to the throttle opening of the engine (motor) 29” (Yamazaki: Description – 16th paragraph, FIG. 1), therefore addressing the Applicant’s limitation of “the controller of the head vehicle controls a throttle actuator of the plurality of actuators of the head vehicle to vibrate an accelerator pedal of the head vehicle, or in response to the state signal of the at least one subsequent vehicle indicating an anomaly in at least one of (i) a tire of the at least one subsequent vehicle or (ii) a steering device of at least one subsequent vehicle, the controller of the head vehicle controls a steering actuator of the plurality of actuators of the head vehicle, or in response to the state signal of the at least one subsequent vehicle indicating an impact to the at least one subsequent vehicle, the controller of the head vehicle controls a brake actuator of the plurality of actuators of the head vehicle and a suspension actuator of the plurality of actuators of the head vehicle, or in response to the state signal of the at least one subsequent vehicle indicating an anomaly in a chassis of the at least one subsequent vehicle, the controller of the head vehicle controls the suspension actuator of the plurality of actuators of the head vehicle to vibrate a chassis of the head vehicle” as set forth in claim 6.
As a result, the combination of Hashimoto and Yamazaki addresses the Applicant’s limitation of “the state signal includes information that indicates an anomaly that has occurred in the at least one subsequent vehicle, and the controller of the head vehicle is configured to cause the anomaly that has occurred in the at least one subsequent vehicle to occur in the head vehicle in a simulated manner via the at least one of the actuators of the head vehicle” as set forth by the Applicant in claim 1, and “in response to the state signal of the at least one subsequent vehicle indicating an anomaly in an engine of the at least one subsequent vehicle, the controller of the head vehicle controls a throttle actuator of the plurality of actuators of the head vehicle to vibrate an accelerator pedal of the head vehicle, or in response to the state signal of the at least one subsequent vehicle indicating an anomaly in at least one of (i) a tire of the at least one subsequent vehicle or (ii) a steering device of at least one subsequent vehicle, the controller of the head vehicle controls a steering actuator of the plurality of actuators of the head vehicle, or in response to the state signal of the at least one subsequent vehicle indicating an impact to the at least one subsequent vehicle, the controller of the head vehicle controls a brake actuator of the plurality of actuators of the head vehicle and a suspension actuator of the plurality of actuators of the head vehicle, or in response to the state signal of the at least one subsequent vehicle indicating an anomaly in a chassis of the at least one subsequent vehicle, the controller of the head vehicle controls the suspension actuator of the plurality of actuators of the head vehicle to vibrate a chassis of the head vehicle” as set forth by the Applicant in claim 6.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Chalhoub whose telephone number is (571) 272-9754. The examiner can normally be reached Mon-Fri 8:30-5:30. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.C./Examiner, Art Unit 3667                                                                                                                                                                                                        

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667